Citation Nr: 1539210	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  14-06 893A	)	DATE
	)
	)


THE ISSUE

Whether a March 26, 2014 decision of the Board of Veterans' Appeals that denied entitlement to an effective date prior to April 4, 2008 for service connection of persecutory type delusional disorder with antisocial features should be revised or reversed on the grounds of clear and unmistakable error (CUE).
 

ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to December 1988. 

This matter comes before the Board of Veterans' Appeals (Board) as an original action on the motion of the Veteran, alleging CUE in a March 26, 2014 Board decision that denied entitlement to an effective date prior to April 4, 2008 for service connection of persecutory type delusional disorder with antisocial features.

The Board notes that, as a review of the docket of the United States Court of Appeals for Veterans Claims (Court) shows the Veteran has not appealed the March 26, 2014 Board decision, consideration of this CUE motion may proceed.  See May v. Nicholson, 19 Vet. App. 310, 320 (2005); 38 C.F.R. § 20.1410 (2015).

The Board notes further that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in the electronic record reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 


FINDINGS OF FACT

1.  The Board's March 26, 2014 decision was adequately supported by the evidence then of record and not undebatably erroneous.  

2.  There is no indication that the correct facts, as they were known at the time of the March 26, 2014 decision, were not before the Board or that the Board incorrectly applied statutory or regulatory provisions extant at that time, such that the outcome of the claim would have been manifestly different but for the alleged error.


CONCLUSION OF LAW

Clear and unmistakable error is not shown in the March 26, 2014 Board decision. 38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400-20.1411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  However, the notification and duty to assist provisions of the VCAA are not applicable to claims of CUE in prior Board decisions.  38 C.F.R. § 20.1411(c), (d) (2015); see Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  Accordingly, no further action is necessary for compliance with the VCAA. 

A final Board decision may be revised or reversed on the grounds of CUE by the Board on its own motion, or upon request of a moving party, at any time after the decision is made.  38 U.S.C.A. §§ 5109A(a), 7111(a), (c) (West 2014).

CUE is a very specific and rare kind of error.  It is the kind of error of fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a) (2015).  A review for CUE in a prior Board decision must be based on the record and the law as it existed when that decision was made.  38 C.F.R. § 20.1403(b)(1) (2015).  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c) (2015).

The Court has propounded a three-pronged test to determine whether clear and unmistakable error is present in a prior final determination:

(1) either the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied,



(2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and

(3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc). 

CUE does not include (1) a change in medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision, (2) VA's failure to fulfill the duty to assist, or (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d) (2015).  CUE also does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e) (2015). 

The benefit-of-the-doubt provisions of 38 U.S.C.A. § 5107(b) are inapplicable in CUE.  38 C.F.R. § 20.1411(a) (2015).  In fact, the moving party bears the burden of presenting specific allegations of error that would amount to CUE.  Thus, it is an extremely difficult burden for a moving party to make a successful CUE showing.

A motion for revision of a decision based on CUE must be in writing and must be signed by the moving party or that party's representative.  The motion must include the name of the veteran; the name of the moving party if other than the veteran; the applicable VA file number; and the date of the Board decision to which the motion relates.  Motions that fail to comply with these requirements shall be dismissed without prejudice.  38 C.F.R. § 20.1404(a) (2015).

In addition, the motion must set forth clearly and specifically the alleged CUE, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy these requirements.  Motions that fail to comply with these requirements shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2015); see Acciola v. Peake, 22 Vet. App. 320 (2008) (holding that the task of sympathetically reading CUE motions requires applying common sense to balance reasonable assistance to veterans against undue burdens on VA and the negative consequences of sympathetically raising weak CUE arguments only to deny them). 

Although CUE motions must be pled specifically, a veteran's pro se motion must be read sympathetically, notwithstanding the specific pleading requirements set forth in the regulations.  Further, the manifestly changed outcome may be inferred from pro se pleadings, even though not explicitly stated.  See Canady v. Nicholson, 20 Vet. App. 393, 402 (2006).

Turning now to the specific facts and procedural history of this particular claim, the Board first notes that the Veteran filed his CUE motion in April 2014.  It includes his name, VA file number, and the date of the Board decision to which the motion relates.  Therefore, the threshold filing requirements for a CUE motion have been satisfied.

The Veteran submitted a claim for posttraumatic stress disorder (PTSD) in December 1996.  See December 1996 Veteran's Application for Compensation or Pension (VA Form 21-526).  Service connection for PTSD was denied by the RO in a June 1997 rating decision.  The Veteran then initiated and perfected an appeal of that determination to the Board.  In October 2005, the Board issued a decision denying service connection for PTSD.  

The Veteran attempted to appeal the October 2005 Board decision to the Court.  However, in his May 2006 Notice of Appeal, the Veteran appealed a November 23, 2005 Board decision, and no such decision exists.  As such, VA filed a motion to dismiss the Veteran's appeal on that basis.  The Court then ordered the Veteran to explain why the Court should not dismiss his appeal, and to provide a copy of the Board decision he sought to appeal.  Neither the Veteran nor his attorney responded to the Court's order or opposed VA's motion.  Therefore, because it lacked jurisdiction to hear a claim from a decision that does not exist, the Court granted VA's motion and the appeal was dismissed in August 2006.  

The Veteran filed an informal application to reopen his claim for entitlement to service connection for PTSD that was received on April 4, 2008.  See April 2008 Statement in Support of Claim (VA Form 21-4138).  In the informal application, the Veteran states that in 2006 the Court remanded his PTSD claim back to the Board.  He states further that at the time he supplied new and material evidence; however, VA has failed to act on this matter for the past two years.  Ultimately, an August 2012 rating decision granted service connection for delusional disorder, persecutory type with antisocial features (claimed as PTSD), with an effective date of April 4, 2008.  The Veteran filed a timely disagreement and appeal of the effective date of the grant of service connection.

In its March 26, 2014 decision, the Board determined that the October 2005 Board decision that denied service connection for PTSD was final.  It also concluded that "[a]s the record does not reflect any unadjudicated formal or informal service connection claim regarding service connection for a psychiatric disorder prior to the receipt of the April 4, 2008 claim to reopen, an effective date prior to April 4, 2008 is legally precluded."  

In his motion for revision of the March 26, 2014 Board decision on the basis of CUE, the Veteran contends that the Board incorrectly determined that all claims had been adjudicated.  He explains that he hired an attorney to represent him at the Court, who filed a letter in April 2006 setting forth his exceptions to the denial of his claim for PTSD.  The Veteran contends that the Court's dismissal in August 2006 "was due to the failure of VA to inform [him] that there was no final BVA hearing."  He continues that "once it was found that there was no final hearing the VA should have adjudicated the filing submitted by the veterans [sic] attorney."  The Veteran maintains that the law clearly states that if a veteran files a claim for the same benefit sometime thereafter, the effective date for the new claim relates back to the date evidence first existed in the prior unadjudicated claims file.  He states further that the effective date relates back to the time when evidence existed in the record that triggered VA's duty to sympathetically develop that prior claim.  Therefore, due to the oversight of not responding to the attorney's April 2006 letter, the Veteran states that he must be allowed to claim the additional time period. 

In essence, the Veteran alleges that VA never responded to the April 2006 filing; accordingly, it is unadjudicated and the Board committed error in its March 26, 2014 decision by finding there were no unadjudicated claims prior to the receipt of the April 4, 2008 claim to reopen.  In addition, the Veteran contends there was CUE in the March 26, 2014 decision in that VA failed to develop the claims file originally, failed to provide the Veteran the appropriate notices required by the law, and failed to "sympathetically develop" the Veteran's claim.

Giving the Veteran's pro se CUE motion a sympathetic reading, the Board finds that the Veteran's motion satisfies the threshold of pleading CUE with particularity.  The Veteran has alleged the errors he noted in the March 26, 2014 decision with sufficient detail for the Board to determine his alleged errors of fact or law and the legal or factual basis for such allegations.  See Acciola v. Peake, 22 Vet. App. 320, 326 (2008) (a sympathetic reading of a CUE motion can fill in details where the theory is not fully fleshed out).  Although he did not clearly explain why the result would have been manifestly different but for the alleged errors, the Board may infer it from the Veteran's motion.  Canady v. Nicholson, 20 Vet. App. 393, 402 (2006).  In essence, the Veteran alleges that VA's failure to respond to his attorney's April 2006 letter kept the October 2005 Board decision from becoming final, so he is entitled to an earlier effective date.  

However, a review of the evidence and the Board's March 26, 2014 decision does not show that the decision was based on incorrect facts or an incorrect application of the law.  The facts that the Board cited in its decision are consistent with the evidence associated with the claims file at the time of the decision.  

In its March 26, 2014 decision, the Board correctly determined that the December 1996 claim was finally adjudicated and that the October 2005 Board decision that denied service connection for PTSD was final.  The Board noted in its decision that the Veteran repeatedly asserted that the Court's August 2006 Order vacated the Board's October 2005 denial, which, if true, would keep the December 1996 claim pending pursuant to 38 C.F.R. § 3.160(c) (2013).  The Board correctly found that the August 2006 Order had no such effect; rather, it clearly dismissed the Veteran's appeal to the Court, rendering the December 1996 claim finally adjudicated pursuant to 38 C.F.R. § 3.160(c) (2013).  The April 2006 letter from the Veteran's attorney was submitted to the Court as the Veteran's brief in support of his appeal.  Once the Veteran's appeal was dismissed for lack of jurisdiction, which was not for the lack of a final Board hearing as the Veteran contends, there was no obligation for VA to respond to the attorney's April 2006 letter submitted in the appeal process.  The law as it was interpreted at that time was correctly applied by the Board in its March 26, 2014 decision.

The Board also correctly determined in its March 26, 2014 decision that the record does not reveal a prior claim, formal or informal, for service connection for a psychiatric disorder following the denial of the Board's October 2005 decision and prior to the Veteran's April 4, 2008 informal application to reopen his PTSD claim.  The only submission by the Veteran during that time period was a January 2007 Status of Dependents Questionnaire (VA Form 21-0538), which does not related to his PTSD claim.  The Board correctly applied 38 C.F.R. § 3.400(q), which provides that the effective date of a claim reopened on the basis of new and material evidence received after final disallowance is the date of receipt of the new claim or date entitlement arose, whichever is later, to determine that the effective date was the date of receipt of the claim to reopen on April 4, 2008.  Thus, the law as it was interpreted at that time was correctly applied again by the Board in its March 26, 2014 decision.

The Veteran also has alleged CUE on the basis of VA's failure to assist in the development of his claim.  However, CUE does not include VA's failure to fulfill the duty to assist.  38 C.F.R. § 20.1403(d) (2015).  

In sum, the Board's March 26, 2014 decision that denied entitlement to an effective date prior to April 4, 2008 for service connection of persecutory type delusional disorder with antisocial features was adequately supported by the evidence then of record and not undebatably erroneous.  There is no indication the correct facts, as they were known at the time, were not before the Board or that the Board incorrectly applied statutory or regulatory provisions extant at that time, such that the outcome of the claim would have been manifestly different but for the alleged error.

Thus, there was no clear and unmistakable error in the March 26, 2014 Board decision that denied entitlement to an effective date prior to April 4, 2008 for service connection of persecutory type delusional disorder with antisocial features.  Since there was no CUE in this March 26, 2014 Board decision, the motion to revise or reverse that decision based on CUE must be denied.


ORDER

The CUE motion for revision or reversal of the Board's March 26, 2014 decision that denied entitlement to an effective date prior to April 4, 2008 for service connection of persecutory type delusional disorder with antisocial features is denied.




                       ____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



